Order entered June 16, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00303-CV

                        AMANDA MCGEE, Appellant

                                       V.

                        LADONNA TATUM, Appellee

                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-44542

                                    ORDER

      Before the Court is court reporter Carl Browning’s June 14, 2021 request for

extension of time to file the reporter’s record. We GRANT the request and

ORDER the reporter’s record be filed no later than July 14, 2021. Because the

record was first due May 14, 2021, we caution that further extension requests will

be disfavored.


                                            /s/   CRAIG SMITH
                                                  JUSTICE